297 Md. 5 (1983)
464 A.2d 1067
STATE OF MARYLAND
v.
CHARLES WILLIAM McCOY
[No. 76, September Term, 1983.]
Court of Appeals of Maryland.
Decided September 8, 1983.
The cause was submitted to MURPHY, C.J., and SMITH, ELDRIDGE, COLE, DAVIDSON, RODOWSKY and COUCH, JJ.

PER CURIAM ORDER:
The Court having considered and granted the petition for writ of certiorari in the above captioned case, it is this 8th day of September, 1983.
ORDERED, by the Court of Appeals of Maryland, that the case be remanded to the Court of Special Appeals of Maryland for reconsideration in light of State v. Collins, No. 105, September Term, 1982, decided September 8, 1983 and Simkus v. State, No. 107, September Term, 1982, decided September 8, 1983.